Case 19-10362-tnw          Doc 51  Filed 08/17/21 Entered 08/17/21 12:19:53                 Desc Main
                                  Document      Page 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                                    ASHLAND DIVISION

 In Re:                                               Case No. 19-10362

 Melissa Dawn Ratcliff                                Chapter 13

 Debtor(s).                                           Judge Tracey N. Wise

  NOTICE REGARDING NOTICE OF RESPONSE TO NOTICE THAT TRUSTEE
WILL NO LONGER PAY CLAIM BASED ON UNEXPLAINED CREDITOR REFUND
                AND REQUEST TO RESUME PAYMENT

       RUSHMORE LOAN MANAGEMENT SERVICES as servicer for U.S. Bank National
Association, not in its individual capacity but solely as trustee for LB-Tiki Series IV Trust
(“Creditor”) files this Notice regarding the Notice of Response to Notice that Trustee will no
longer pay claim based on unexplained creditor refund and request to resume payment filed on
July 15, 2021 (Doc. No. 49).

          1. Per Chapter 13 Trustee Staff Attorney Cheryl James’ August 13, 2021 11:41 e-mail,
             the August 18, 2021 hearing on this matter is not necessary. Ms. James stated: “You
             filed a response to the Trustee’s notice that she cease payment of the US Bank claim
             because of an unexplained refund. Based on the response you filed and the transfer of
             the claim, the Trustee restarted disbursements on the claim and in fact disbursed to
             the claimant at the end of July. As stated in the Trustee’s notice, all that is required to
             restart disbursements is a response and request to resume the payments.”

          2. The hearing set by Creditor’s notice filed at ECF 49 is therefore not required, and in
             the interest of judicial efficiency, Creditor requests that the hearing be removed from
             the Court’s docket.


                                                      Respectfully Submitted,

                                                      /s/ Jon J. Lieberman
                                                      Jon J. Lieberman (86802)
                                                      Sottile & Barile, Attorneys at Law
                                                      394 Wards Corner Road, Suite 180
                                                      Loveland, OH 45140
                                                      Phone: 513.444.4100
                                                      Email: bankruptcy@sottileandbarile.com
                                                      Attorney for Creditor
Case 19-10362-tnw       Doc 51    Filed 08/17/21 Entered 08/17/21 12:19:53            Desc Main
                                  Document     Page 2 of 2



                                CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served by the method set forth below, upon the
below listed parties on August 17, 2021.

By Notice of Electronic Filing to:

       Will Jared Matthews, Debtor’s Counsel
       willjared@gmail.com

       Beverly M. Burden, Trustee
       Notices@Ch13EDKY.com

       Office of the U.S. Trustee
       ustpregion08.lx.ecf@usdoj.gov

By United States mail to:

       Melissa Dawn Ratcliff, Debtor
       130 Sunshine Drive
       Grayson, KY 41143



                                                 /s/ Jon J. Lieberman
                                                 Jon J. Lieberman (86802)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
